DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 10 March 2021 in which claims 21-40 are presented for examination. Claims 21-40 are therefore pending in the application. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26, 28-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham (hereinafter “Sham”, 2017/0195627) in view of Deaton et al (hereinafter “Deaton”, 2006/0235611).
As per Claim 21, Sham discloses an asset inspection system, comprising: 
one or more robots configured to collect raw inspection data related to an asset (at least par. 4, Fig. 1; 102a-f; UAV/drone used for inspection of power or pipelines or vehicles); 
a data pre-processing module configured to synchronize the raw inspection data into a single pre-processed inspection data stream (at least paragraph 23, 37, 40-41; video data can be transmitted from the UAV/robot to a video processing center via ground controller, controller collecting video data from UAV(s) along with synchronization messages such that processing center assembles data from multiple channels and synchronizing the video data); and 
a data streaming server configured to:
receive the single pre-processed inspection data stream from the data pre- processing module (at least paragraph 26, 30; controller 110 implemented by server, information for vehicle routed from UAV through controller to vehicle; par. 42; transmitting to one or more parties); 
selectively dispatch types of inspection data from the single pre-processed inspection data stream to generate a first data stream specific to the first group of one or more subscribers and a second data stream specific to the second group of one or more subscribers, (at least paragraph 26, 40, 42; establish communication channel through a controller; The video data received from controller 110 may be in a form such that the video images of the interior of the vehicle 106a as captured by the first camera is in a first channel, video images of the interior of the vehicle 106a as captured by the second camera is in a second channel, and so on; “the vehicle 106a may be equipped with a dashboard covered by a LCD screen. In that example, the video images for the second and third parties as received from the video processing center 202 can be output the dashboard LCD screen to facilitate person or people within vehicle 106a to have the wide-view conference with the second and third parties. Similarly, video processing center 202 may be configured to combine the wide-view video data from UAV 102a and the video feed from second party for output to the video conferencing device in the office”); and 
at least paragraph 42; output video images of wide-view video images of one or more parties to a given party in the wide-video conference hosted by the processing center 202. For example, one party in the wide-view video conference may be vehicle 106a, a second party in the wide-view video conference may be another vehicle, such as vehicle 106b, a third party in the wide-view video conference may be one or more people in an office located in a building using a video conferencing device).
Sham fails to explicitly disclose dispatching based on respective subscription levels of a first group of one or more subscribers and a second group of one or more subscribers, wherein the first data stream includes a first type of requested inspection data of the asset specified in a first subscription level of the first group of one or more subscribers and the second data stream includes a second type of requested inspection data of the asset specified in a second subscription level of the second group of one or more subscribers, wherein the first type of requested inspection data and the second type of requested inspection data are selected from a group of data types included in the single pre-processed inspection data stream and subscribers receiving respective data types. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Deaton. Deaton discloses in an analogous art, a server 
As per Claim 22. The asset inspection system of claim 21, wherein the data streaming server is configured to modify dispatch of the types of inspection data from the single pre-processed inspection data stream in response to an instruction received from the first group of one or more subscribers, the second group of one or more subscribers, or both (at least paragraph 38-39, 35; the UAV 102a can be instructed to reposition itself until acceptable quality of wide-view video images of the interior of vehicle 106a are received. This may involve instructing the UAV 102a to adjust its angle, distance, speed, and/or any other aspects with respect to vehicle 106a).
As per Claim 23. The asset inspection system of claim 21, wherein the data streaming server is configured to dispatch only a portion of the inspection data included in the single pre-processed inspection data stream into the first data stream such that a remaining portion of the inspection data included in the single pre-processed inspection data stream is not dispatched into the first data stream, wherein the portion of the inspection data is requested by the first group of one or more subscribers in the first at least paragraph 40-41;the video processing center 202 may be configured to assemble the video images transmitted in the different channels to form wide-view video images of the vehicle 106a;In some implementations, the video processing by the video processing center 202 can include synchronizing the video data received from controller 110).
As per Claim 24. The asset inspection system of claim 21, wherein the first type of requested inspection data and the second type of requested inspection data are different types of inspection data included in the group of data types in the single pre-processed inspection data stream (at least Deaton paragraph 29, 32, 35-36, 94; varying levels of access based on user permissions to view first type reports or view second type drawings; Sham teaches audio could also be combined with the video data (par. 41) for yet another data type).
As per Claim 25. The asset inspection system of claim 21, wherein the data pre-processing module is configured to compress the raw inspection data acquired by the one or more robots to form the single pre-processed inspection data stream (at least paragraph 22, 40, 37; eg. H.323 protocol; UAVs are well suited for applications where the payload consists of optical image sensors such as cameras with powerful lightweight sensors suited for a variety of commercial applications; assemble the video images transmitted in the different channels to form wide-view video images of the vehicle 106a).
As per Claim 26. The asset inspection system of claim 21, wherein the asset is an industrial asset (at least paragraph 4; inspection of power or pipelines).
As per Claim 29. The method of claim 28, comprising: receiving an instruction from the first subscriber indicating a type of requested inspection data of interest to the at least paragraph 38-39, 35; the UAV 102a can be instructed to reposition itself until acceptable quality of wide-view video images of the interior of vehicle 106a are received. This may involve instructing the UAV 102a to adjust its angle, distance, speed, and/or any other aspects with respect to vehicle 106a; Sham teaches audio could also be combined with the video data (par. 41) for yet another data type).
As per Claim 30. The method of claim 28, comprising: receiving an instruction from the first subscriber indicating a type of requested inspection data of interest to the first subscriber and to be included in the first data stream corresponding to the first subscriber; and based on the instruction, adjusting an operation of the one or more robots to collect additional raw inspection data usable for generating the type of requested inspection data of interest to the first subscriber (at least paragraph 38-39, 35; the UAV 102a can be instructed to reposition itself until acceptable quality of wide-view video images of the interior of vehicle 106a are received. This may involve instructing the UAV 102a to adjust its angle, distance, speed, and/or any other aspects with respect to vehicle 106a).
As per Claim 31. The method of claim 30, wherein adjusting the operation of the one or more robots comprises initiating collection of the additional raw inspection data via a different sensor type than a sensor type used to collect the raw inspection data (at least Deaton paragraph 61-70; eg. GPS sensor for taking measurements, taking additional pictures with infrared camera, audio recordings, laser measuring devices, etc).
As per Claim 32. The method of claim 30, comprising: based on the instruction, adjusting the operation of the one or more robots to cease acquisition of certain raw inspection data that is not requested by the first subscriber and not usable for generating the type of requested inspection data of interest to the first subscriber (at least paragraph 39; terminate wide-view video image capturing of vehicle 106a).
As per Claim 33. The method of claim 28, wherein selectively dispatching the data from the single pre-processed inspection data stream based on the first subscription level of the first subscriber comprises: dispatching only a portion of the single pre-processed inspection data stream into a plurality of channels; processing the portion of the single pre-processed inspection data stream via data processing units associated with the plurality of channels to generate processed data; repackaging the processed data received from the data processing units to generate the first data stream corresponding to the first subscriber; and distributing the first data stream to the first subscriber (at least paragraph 40-41;the video processing center 202 may be configured to assemble the video images transmitted in the different channels to form wide-view video images of the vehicle 106a; In some implementations, the video processing by the video processing center 202 can include synchronizing the video data received from controller 110).
As per Claim 34. The method of claim 28, wherein the first subscriber is one of a first group of subscribers of the plurality of subscribers, the second subscriber is one of a second group of subscribers of the plurality of subscribers, the first group of at least Deaton paragraph 29, 32, 35-36, 94; varying levels of access based on user permissions).
As per Claim 35. The method of claim 28, wherein the data includes a first type of inspection data selected from a group of data types included in the single pre-processed inspection data stream and the additional data includes a second type of inspection data selected from the group of data types included in the single pre-processed inspection data stream (at least Deaton paragraph 29, 32, 35-36, 94; varying levels of access based on user permissions to view first type reports or view second type drawings).
As per Claim 36. The method of claim 35, wherein the group of data types included in the single pre-processed inspection data stream includes video data, image data, audio data, laser data, spectroscopic data, temperature data, humidity data, light level data, inertial measurement data, or any combination thereof (at least paragraph 23; video).
As per Claim 38. The asset inspection system of claim 37, wherein the data stream server is configured to: receive instructions from the first subscriber indicating a type of requested inspection data to be included in the first data stream; and in response to receiving the instruction, modifying operation of at least one robot of the one or more robots to cause acquisition of additional sensor data or reduced sensor data (at least paragraph 38-39, 35; the UAV 102a can be instructed to reposition itself until acceptable quality of wide-view video images of the interior of vehicle 106a are received. This may involve instructing the UAV 102a to adjust its angle, distance, speed, and/or any other aspects with respect to vehicle 106a).
As per Claim 39. The asset inspection system of claim 38, wherein the data stream server is configured to, in response to receiving the instruction, modify the operation of the at least one robot to cause a change in a flight plan of the at least one robot (at least paragraph 4; flight of UAVs may be controlled either autonomously by onboard computers or by the remote control of a pilot on the ground or in another vehicle).
As per Claim 40. The asset inspection system of claim 37, wherein the first data stream comprises a report or analysis of the data specified in the first subscription level of the first subscriber (at least Deaton paragraph 29, 32, 35-36, 94; variety of reports).
Claims 28, 37 do not, in substance, add or define any additional limitations over claims 21-26, 29-36 and therefore are rejected for similar reasons, supra.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham and Deaton as applied to claim 26 above, and further in view of Thiercelin et al (hereinafter “Thiercelin”, 2018/0149138).
Sham and Deaton fail to explicitly disclose wherein the industrial asset is a wind turbine. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Thiercelin. Thiercelin discloses, in an analogous art, an unmanned aerial vehicle (UAV) capturing images of a wind turbine under inspection (at least paragraph 36-39). Therefore, it would have been obvious to 

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY G TODD/           Primary Examiner, Art Unit 2457